EXHIBIT 21.1 Kite Realty Group List of Subsidiaries Name of Subsidiary Jurisdiction of Incorporation or Formation 116 & Olio, LLC Indiana 50th & 12th, LLC Indiana 82& Otty, LLC Indiana Brentwood Land Partners, LLC Delaware Brentwood Property Owners’ Association, Inc. Florida Bulwark, LLC Delaware Cornelius Adair, LLC Indiana Corner Associates, LP Indiana Dayville Property Development, LLC Connecticut Delray Marketplace Master Association, Inc. Florida Eagle Plaza II, LLC Indiana Eddy Street Commons at Notre Dame Master Association, Inc. Indiana Estero Town Commons Property Owners Association, Inc. Florida Fishers Station Development Company Indiana Glendale Centre, L.L.C Indiana International Speedway Square, Ltd. Florida Kite Acworth Management, LLC Delaware Kite Acworth, LLC Indiana Kite Eagle Creek, LLC Indiana Kite Greyhound III, LLC Indiana Kite Greyhound, LLC Indiana Kite King’s Lake, LLC Indiana Kite Kokomo Management, LLC Delaware Kite Kokomo, LLC Indiana Kite McCarty State, LLC Indiana Kite New Jersey, LLC Delaware Kite Pen, LLC Indiana Kite Realty Advisors, LLC d/b/a KMI Realty Advisors Indiana Kite Realty Construction, LLC Indiana Kite Realty Development, LLC Indiana Kite Realty Eddy Street Garage, LLC Indiana Kite Realty Eddy Street Land, LLC Indiana Kite Realty FS Hotel Operators, LLC Indiana Kite Realty Group Trust Maryland Kite Realty Group, L.P. Delaware Kite Realty Holding, LLC Indiana Kite Realty New Hill Place, LLC Indiana Kite Realty Peakway at 55, LLC Indiana Kite Realty Washington Parking, LLC Indiana Kite Realty/White LS Hotel Operators, LLC Indiana Kite San Antonio, LLC Indiana Kite Washington Parking, LLC Indiana Kite Washington, LLC Indiana Kite West 86th Street II, LLC Indiana Kite West 86th Street, LLC Indiana KRG 951 & 41, LLC Indiana KRG Aiken Hitchcock, LLC Delaware KRG Alcoa TN, LLC Delaware KRG Alcoa Hamilton, LLC Delaware KRG Ashwaubenon Bay Park, LLC Delaware KRG Athens Eastside, LLC Delaware KRG Bayonne Urban Renewal, LLC Delaware KRG Beacon Hill, LLC Indiana KRG Beechwood,LLC Indiana KRG Bolton Plaza, LLC Indiana KRG Bradenton Centre Point, LLC Delaware KRG Branson Hills IV, LLC Delaware KRG Branson Hills K-II, LLC Delaware KRG Branson Hills, LLC Delaware KRG Branson Hills T-III, LLC Delaware KRG Bridgewater, LLC Indiana KRG Burnt Store, LLC Indiana KRG Capital, LLC Indiana KRG Castleton Crossing, LLC Indiana KRG Cedar Hill Plaza, LP Delaware KRG Cedar Hill Village, LP Indiana KRG Centre, LLC Indiana KRG Charlotte Northcrest, LLC Delaware KRG Charlotte Perimeter Woods, LLC Delaware KRG CHP Management, LLC Delaware KRG Clay, LLC Indiana KRG College I, LLC Indiana KRG College, LLC Indiana KRG Construction, LLC Indiana KRG Conyers Heritage, LLC Delaware KRG Cool Creek Management, LLC Indiana KRG Cool Creek Outlots, LLC Indiana KRG Cool Springs, LLC Indiana KRG Corner Associates, LLC Indiana KRG Courthouse Shadows I, LLC Delaware KRG Courthouse Shadows, LLC Delaware KRG Cove Center, LLC Indiana KRG Dallas Wheatland, LLC Delaware KRG Daytona Management II, LLC Delaware KRG Daytona Management, LLC Indiana KRG Daytona Outlot Management, LLC Delaware KRG Dayville Killingly Member II, LLC Delaware KRG Dayville Killingly Member, LLC Delaware KRG Delray Beach, LLC Indiana KRG Development, LLC d/b/a Kite Development Indiana KRG Draper Crossing, LLC Delaware KRG Draper Peaks, LLC Delaware KRG Eagle Creek III, LLC Indiana KRG Eagle Creek IV, LLC Indiana KRG Eastgate Pavilion, LLC Indiana KRG Eastwood, LLC Indiana KRG Eddy Street Apartments, LLC Indiana KRG Eddy Street Commons at Notre Dame Declarant, LLC Indiana KRG Eddy Street Commons, LLC Indiana KRG Eddy Street FS Hotel, LLC Indiana KRG Eddy Street Land Management, LLC Delaware KRG Eddy Street Land, LLC Indiana KRG Eddy Street Office, LLC Indiana KRG Estero, LLC Indiana KRG Evans Mullins, LLC Delaware KRG Evans Mullins Outlots, LLC Delaware KRG Fishers Station II, LLC Indiana KRG Fishers Station, LLC Indiana KRG Four Corner Square, LLC Indiana KRG Fort Myers Colonial Square, LLC Delaware KRG Fort Myers Village Walk, LLC Delaware KRG Fort Wayne Lima, LLC Delaware KRG Fort Wayne Lima Outlot, LLC Delaware KRG Fox Lake Crossing II, LLC Indiana KRG Fox Lake Crossing, LLC Delaware KRG Frisco Westside, LLC Delaware KRG Gainesville, LLC Indiana KRG Geist Management, LLC Indiana KRG Goldsboro Memorial, LLC Delaware KRG Greencastle, LLC Indiana KRG Hamilton Crossing Management, LLC Delaware KRG Hamilton Crossing, LLC Indiana KRG Harvest Square, LLC Delaware KRG Henderson Eastgate, LLC Delaware KRG Hot Springs Fairgrounds, LLC Delaware KRG Hunter’s Creek, LLC Indiana KRG Jacksonville Deerwood Lake, LLC Delaware KRG Jacksonville Julington Creek, LLC Delaware KRG Jacksonville Julington Creek II, LLC Delaware KRG Jacksonville Richlands, LLC Delaware KRG Indian River, LLC Delaware KRG ISS LH OUTLOT, LLC Indiana KRG ISS, LLC Indiana KRG Kingwood Commons, LLC Indiana KRG Kissimmee Pleasant Hill, LLC Delaware KRG Kokomo Project Company, LLC Indiana KRG Lake City Commons, LLC Delaware KRG Lake City Commons II, LLC Delaware KRG Lake Mary, LLC Delaware KRG Lake St. Louis Hawk Ridge, LLC Delaware KRG Lakewood, LLC Indiana KRG Las Vegas Centennial Center, LLC Delaware KRG Las Vegas Centennial Gateway, LLC Delaware KRG Las Vegas Craig, LLC Delaware KRG Las Vegas Eastern Beltway, LLC Delaware KRG Lithia, LLC Indiana KRG Magellan, LLC Maryland KRG Management, LLC Indiana KRG Market Street Village I, LLC Indiana KRG Market Street Village II, LLC Indiana KRG Market Street Village, LP Indiana KRG Marysville, LLC Indiana KRG Merrimack Village, LLC Delaware KRG Miramar Square, LLC Delaware KRG Naperville Management, LLC Delaware KRG Naperville, LLC Indiana KRG Neenah Fox Point, LLC Delaware KRG New Hill Place I, LLC Indiana KRG New Hill Place, LLC Indiana KRG New Hill Place II, LLC Indiana KRG Newburgh Bell Oaks, LLC Delaware KRG Norman University, LLC Delaware KRG Norman University II, LLC Delaware KRG Norman University III, LLC Delaware KRG Norman University IV, LLC Delaware KRG Northdale, LLC Indiana KRG North Las Vegas Losee, LLC Delaware KRG Oak and Ford Zionsville, LLC Indiana KRG Ocean Isle Beach Landing, LLC Delaware KRG Oklahoma City Silver Springs, LLC Delaware KRG Oldsmar Management, LLC Delaware KRG Oldsmar Project Company, LLC Delaware KRG Oldsmar, LLC Indiana KRG Oleander, LLC Indiana KRG Omaha Whispering Ridge, LLC Delaware KRG Orange City Saxon, LLC Delaware KRG Palm Coast Landing, LLC Delaware KRG Pan Am Plaza, LLC Indiana KRG Panola I, LLC Delaware KRG Panola II, LLC Indiana KRG Parkside I, LLC Indiana KRG Parkside II, LLC Indiana KRG Peakway at 55, LLC Indiana KRG Pembroke Pines, LLC Indiana KRG Pine Ridge, LLC Delaware KRG Pipeline Pointe, LP Indiana KRG Plaza Green, LLC Indiana KRG Plaza Volente Management, LLC Delaware KRG Plaza Volente, LP Indiana KRG Pleasant Prairie Ridge, LLC Delaware KRG Port St. Lucie Landing, LLC Delaware KRG Port St. Lucie Square, LLC Delaware KRG Portofino, LLC Indiana KRG Portofino Project Company, LLC Indiana KRG PR Ventures, LLC Indiana KRG Prattville Legends, LLC Delaware KRG Rampart, LLC Delaware KRG Riverchase, LLC Delaware KRG Rivers Edge II, LLC Indiana KRG Rivers Edge, LLC Indiana KRG San Antonio, LP Indiana KRG Shops at Moore II, LLC Delaware KRG Shops at Moore Member, LLC Delaware KRG Shops at Moore, LLC Delaware KRG Shreveport Regal Court, LLC Delaware KRG South Elgin Commons, LLC Delaware KRG St. Cloud 13th, LLC Delaware KRG Stevens Point Pinecrest, LLC Delaware KRG Sunland II, LP Indiana KRG Sunland Management, LLC Delaware KRG Sunland, LP Indiana KRG Temple Terrace, LLC Delaware KRG Temple Terrace Member, LLC Delaware KRG Territory Member, LLC Delaware KRG Territory, LLC Delaware KRG Texas, LLC Indiana KRG Toringdon Market, LLC Indiana KRG Traders Management, LLC Delaware KRG Trussville I, LLC Indiana KRG Trussville II, LLC Indiana KRG Tucson Corner, LLC Delaware KRG Vero, LLC Indiana KRG Virginia Beach Landstown, LLC Delaware KRG Washington Management, LLC Delaware KRG Waterford Lakes, LLC Indiana KRG Waxahachie Crossing GP, LLC Delaware KRG Waxahachie Crossing LP, LLC Delaware KRG Waxahachie Crossing Limited Partnership Illinois KRG Whitehall Pike Management, LLC Indiana KRG White Plains City Center Member II, LLC Delaware KRG White Plains City Center Member, LLC Delaware KRG White Plains City Center, LLC Delaware KRG Woodruff Greenville, LLC Indiana KRG/Atlantic Delray Beach, LLC Florida KRG/CP Pan Am Plaza, LLC Indiana KRG/I-65 Partners Beacon Hill, LLC Indiana KRG/KP Northwest 20, LLC Indiana KRG/PRISA II Parkside, LLC Delaware KRG/PRP Oldsmar, LLC Florida KRG/WLM Marysville, LLC Indiana Meridian South Insurance, LLC Tennessee Meridian South Tax Advisors, LLC Indiana MS Insurance Protected Cell Series 2014-15 Tennessee Noblesville Partners, LLC Indiana Pleasant Hill Commons Property Owners’ Association, Inc. Florida Preston Commons, LLP Indiana Riverchase Owners’ Association, Inc. Florida Splendido Real Estate, LLC Delaware Tradition Commercial Association, Inc. Florida Westfield One, LLC Indiana Whitehall Pike, LLC Indiana White Plains City Center Condo Association, Inc. New York
